Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114 After Final Rejection

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/23/22 has been entered.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 14,16,19-22,24 are rejected under 35 U.S.C. 103 as being unpatentable over Barrasso et al. (US 2016/0371830) in view of Carstensen et al. (US 2017/0339839).
	For claims 14 and 21, Barrasso et al. teach a light control device for hydroponic cultivation, the light control device comprising:
sources of illumination (see [0003]-[0010], [0073]-[0081] for example);
a plurality of channels, wherein each of the plurality of channels comprises a source of illumination (implicit therein);
a user interface for receiving user input (see [0058],[0067] for example); 
a processor (see [0003]-[0010], [0058], [0082]-[0089] for example); and
a memory (implicit therein) coupled to the processor, wherein the processor is configured to execute a plurality of instructions (implicit therein) stored in the memory for:
receiving user input, via the user interface, indicating a mode selected amongst a plurality of modes, wherein each mode of the plurality of modes has a predefined intensity level required for growth of plant (see [0053]-[0058], [0060] for example); and
adjusting the intensity of each source of illumination based on the user input (see [0003]-[0010], [0073]-[0089] for example);
wherein each source of illumination comprises a plurality of light-emitting diode (LED) light bulbs (see [0003]-[0010], [0073]-[0081] for example).
However, Barrasso et al. lack to mention an intensity of each source of illumination associated with each channel being programmed individually to cater blending of different amount of red /blue/UV/white light for different grow modes and the plurality of LED Light bulbs of each source of illumination blend red, blue, green lights for light color temperature balance to allow a natural light visually to the user.
Carstensen et al. teach that it is old and well known in the art to provide an intensity of each source of illumination associated with each channel being programmed individually to cater blending of different amount of red /blue/UV/white light for different grow modes and the plurality of LED light bulbs of each source of illumination blend red, blue, green lights for light color temperature balance to allow a natural light visually to the user (note that [0003] indicates the mixing/blending colored (primary colors, i.e., red, green and blue) LEDs and adjusting their individual intensity).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barrasso et al. so as to include an intensity of each source of LED light bulbs illumination associated with each channel being programmed individually to cater blending of different amount of red /blue/UV/white light for different grow modes, in a similar manner as taught in Carstensen et al., so as to allow the blending of different amount of light for different grow modes.
	For claims 16 and 20, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach wherein the plurality of modes comprise a germination mode, a normal planting mode, a fast planting mode, a slow planting mode, and a harvest mode (note that the controller can be programmed to control different operation/mode of the light sources to apply more or less light during different stages of plant life, see [0003]-[0010] for example).
	For claim 19, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach a method for controlling light for hydroponic cultivation, the method comprising: receiving a user input, via a user interface, indicating a mode selected amongst a plurality of modes, wherein each mode of the plurality of modes has a predefined intensity level required for growth of plant; and adjusting, via a processor, intensity of a sources of illumination of the one or more channels based on the user input (it is noted that the method is inherently performed within the device of Barrasso et al., see rejection for claim 14 above).
	For claim 21, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach a non-transitory computer readable medium storing a program for controlling a light for hydroponic cultivation, the program comprising instructions for: receiving a user input, via a user interface, indicating a mode selected amongst a plurality of modes, wherein each mode of the plurality of modes has a predefined intensity level required for growth of plant; and adjusting, via the processor, intensity of a sources of illumination of the one or more channels based on the user input (it is noted that the controller/computer of Barrasso et al. is inherently contained a readable medium therein so as to store a program for controlling the light sources, see rejection for claim 14 above).
For claim 22, Barrasso et al. as modified by Carstensen et al. (emphasis on Carstensen et al.) further teach wherein the intensity level depending upon a type of the plant to be cultivated, timing, environment, and temperature (see [0018],[0019],[0022],[0038],[0070],[0071],[0073],[0076],[0077], [0090],
[0092]).
For claim 24, Barrasso et al. as modified by Carstensen et al. (emphasis on Carstensen et al.) further teach wherein the processor controls intensity of light of the plurality of LED light bulbs to turn on gradually, from minimum light intensity to brightness of grow mode selected, or turn off gradually, from the brightness of grow mode selected to the minimum light intensity, within a predefined period of time (see [0018],[0019],[0022],[0038],[0070],[0071],[0073],[0076],[0077],[0090],
[0092]).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 14 above, and further in view of Gonyer et al. (US 2017/0099790).
For cl	aim 17, as described above, the references as applied to claim 14 above disclose most of the claimed invention except for mentioning an ambient sensor for sensing ambient light.
Gonyer et al. teach that it is old and well known in the art to provide an ambient sensor for sensing ambient light (see [0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barrasso et al. so as to include an ambient sensor for sensing ambient light, in a similar manner as taught in Gonyer et al., so as to allow the controller to selectively controlling the light output depends on the ambient light intensity measured therein.
For claim 18, the references as applied to claim 14 above as modified by Gonyer et al. (emphasis on Gonyer et al.) further teach wherein the intensity of the sources of illumination of the one or more channels is modified based on the ambient light (see [0022]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 14 above, and further in view of Onac et al. (US 2017/0202157).
For cl	aim 25, as described above, the references as applied to claim 14 above disclose most of the claimed invention except for mentioning wherein the light control device comprises an auto mode, a dim mode or white mode, wherein in the auto mode, light intensity of the plurality of LED Light bulbs of each source of illumination changes automatically according to plant growth program selected and a sunrise and sunset setting; wherein in the dim mode, the light intensity of the plurality of LED Light bulbs of each source of illumination changes to a lower light setting, and a brightness of the lower light setting and a timeout period the dim mode for the light control device to go back to the auto mode are selectable; 
wherein in the white mode, the light intensity of the plurality of LED Light bulbs of each source of illumination changes to white light only from zero to full brightness, and the full brightness and a timeout period of the white mode for the light control device to go back to the auto mode are selectable  (please note that claim 25 only requires “an auto mode, a dim mode or white mode”; therefore, the Examiner is interpreting claim 25 as claiming “auto mode”). 
Onac et al. teach that it is old and well known in the art to provide an auto mode, light intensity of the plurality of LED Light bulbs of each source of illumination changes automatically according to plant growth program selected and a sunrise and sunset setting (see [0022], [0024], [0026] and [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barrasso et al. so as to include an auto mode for selecting sunrise and sunset settings, in a similar manner as taught in Onac et al., so as to control the light intensity output depends on the time of the day.



Response to Arguments
The Applicant argues that Carstensen et al. do not teach “the plurality of LED Light bulbs of each source of illumination blend red, blue, green lights for light color temperature balance to allow a natural light visually to the user”.  However, it is noted that [0003] of Carstensen et al. teach that it is old and well known in the art to provide the mixing/blending colored (primary colors, i.e., red, green and blue) LEDs and adjusting their individual intensity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barrasso et al. so as to include an intensity of each source of LED light bulbs illumination associated with each channel being programmed individually to cater blending of different amount of red /blue/UV/white light for different grow modes, in a similar manner as taught in Carstensen et al., so as to allow the blending of different amount of light for different grow modes.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Krijn et al. (US 2017/0135288) teaches a light plant growing system having a controller for controlling a plurality of artificial light plants for growing plants.
	The prior art Heidl et al. (US 2015/0351329) teaches a cultivating  growing system having a controller for controlling a plurality of artificial light plants for growing plants.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644